                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

RUBBY JAMES GRAY                                                                  PLAINTIFF


VS.                              5:19-cv-00078 BRW-PSH


GLOVER, et al.                                                                 DEFENDANTS


                                            ORDER

        I have reviewed the Proposed Findings and Partial Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After

careful consideration, I approve and adopt the Proposed Findings and Partial Recommended

Disposition in all respects.

        Accordingly, Plaintiff’s claims against Glover are dismissed without prejudice because

Plaintiff makes no allegations regarding Glover’s involvement in any violation of his

constitutional rights.

        IT IS SO ORDERED, this 4th day of April 2019.



                                                         Billy Roy Wilson ________________
                                                         UNITED STATES DISTRICT JUDGE
